Citation Nr: 1242288	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-37 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral heel spurs, pes planus, and plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from October 1974 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In February 2011, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript from the hearing is currently of record.  In connection with his hearing, the Veteran submitted additional treatment records and a waiver of agency of original jurisdiction (AOJ) for such evidence, as well as all evidence received since the October 2008 statement of the case.  38 C.F.R. § 20.1304(c) (2012).  Thereafter, additional records, to include a May 2012 VA examination relevant to his bilateral foot disability, were associated with the claims file.  As such, in November 2012, the Veteran's representative waived AOJ consideration of such evidence.  Id.  Therefore, the Board may properly such evidence.

In a September 2011 decision, the Board granted in part the Veteran's claim of entitlement to a disability rating in excess of 30 percent for service-connected bilateral heel spurs, pes planus, and plantar fasciitis by increasing his rating to 50 percent.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 Joint Motion for Partial Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the September 2011 decision to the extent that it denied a rating in excess of 50 percent.  The Court granted the JMR in a March 2012 Order.  Therefore, this issue returns to the Board for further consideration.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded by the Board in September 2011, and the Court did not take jurisdiction thereof.  Therefore it remains on remand, and is not addressed on its merits herein.

FINDINGS OF FACT

1.  The Veteran's bilateral foot disability is manifested by pain, swelling, fatigability, lack of endurance, extreme tenderness on the plantar surface of the right foot, instability, weakness in the feet, marked pronation of his feet, pain on manipulation of the feet, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity, and inward bowing of the Achilles' tendon, which is not improved by orthopedic shoes or appliances.

2.  The Veteran has no more than moderately severe impairment of the right foot.

3.  The Veteran has no more than moderately severe impairment of the left foot.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bilateral heel spurs, pes planus, and plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).


In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the instant claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2006 letter, sent prior to the initial December 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, VA and private treatment records have been have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, he was afforded VA examinations in September 2006, July 2010, and May 2012 in order to adjudicate his increased rating claim.  Neither the Veteran nor his representative has argued that such examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations of record are adequate in order to evaluate the Veteran's bilateral foot disability as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant rating criteria. 

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Moreover, the Veteran testified at his February 2011 hearing that he does not receive SSA disability benefits.  See transcript, p. 6.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the Veteran.  See id.

The Veteran is currently in receipt of a 50 percent evaluation for his service-connected bilateral heel spurs, pes planus, and plantar fasciitis under DC 5276.  DC 5276 provides ratings for acquired flatfoot.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 50 percent disabling for a bilateral disability.  38 C.F.R. § 4.71a.  That constitutes the highest schedular rating under DC 5276.

The Board finds that the Veteran's bilateral foot disability is manifested by pain, swelling, fatigability, lack of endurance, extreme tenderness on the plantar surface of the right foot, instability, weakness in the feet, marked pronation of his feet, pain on manipulation of the feet, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity, and inward bowing of the Achilles' tendon, which is not improved by orthopedic shoes or appliances.  The July 2010 VA examination revealed diagnoses of pes planus, degenerative joint disease, and heel spur syndrome/plantar fasciitis.  Moreover, at the time of the Veteran's most recent May 2012 VA examination, he was diagnosed with bilateral pes planus.  Therefore, the Board finds that the Veteran's bilateral foot disability is most appropriately rated by analogy to DC 5276, as relevant to acquired flatfeet.  

In reaching this determination, the Board has specifically considered whether it would be more appropriate to rate the Veteran's bilateral heel spurs, pes planus, and plantar fasciitis under DC 5284, which pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under DC 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  Id.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following Diagnostic Code 5284.  As discussed previously, as the Veteran's bilateral foot disability is manifested by symptoms that are specifically covered under DC 5276, the Board finds that such diagnostic code, rather than the general criteria under DC 5284, is the most appropriate diagnostic code under which to rate his bilateral heel spurs, pes planus, and plantar fasciitis.

The Veteran is currently assigned a 50 percent disability rating for bilateral heel spurs, pes planus, and plantar fasciitis.  Based on a thorough review of all of the evidence of record, the Board finds that the current 50 percent disability rating is the appropriate assignment for the Veteran's service-connected bilateral heel spurs, pes planus, and plantar fasciitis.  In reaching this determination, the Board has carefully considered the evidence of record pertaining to the Veteran's bilateral heel spurs, pes planus, and plantar fasciitis.

A September 2006 VA compensation examination reflects complaints of pain and weakness without swelling, heat, redness, stiffness, fatigability, and lack of endurance.  It was noted that the Veteran used orthotic inserts and a cane, but the efficacy of such were poor.  There was objective evidence of tenderness and abnormal weight bearing.  There was no swelling, instability, or weakness.  The Veteran had moderate pronation and pain on manipulation.  Tendonitis, pes planus, gastrenemius equinus, and heel spur syndrome were diagnosed. 

At the July 2010 VA compensation examination, the Veteran's bilateral foot disability was manifested by pain, swelling, fatigability, and lack of endurance.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran had tenderness, instability, and weakness in his feet.  The VA examiner also determined that the Veteran's response to current treatments, including the use of shoes and inserts, was poor, and that the efficacy of his corrective shoes was fair.  The VA examiner then concluded that the Veteran had marked pronation of his feet and pain on manipulation of the feet.  The VA examiner diagnosed the Veteran with pes planus (i.e., flatfeet), degenerative joint disease, and heel spur syndrome/plantar fasciitis. 

At his February 2011 Board hearing, the Veteran testified to pain, burning, weakness, numbness, and tingling.   

Additionally, at the May 2012 VA compensation examination, the Veteran's bilateral foot disability was manifested by pain, extreme tenderness on the plantar surface of the right foot, decreased longitudinal arch height on weight-bearing, objective evidence of marked deformity, marked pronation, and inward bowing of the Achilles' tendon (i.e., hind foot valgus with lateral deviation of the heel).  The examiner also noted that the Veteran uses a brace and cane regularly, as well as a CAM (controlled ankle motion) walker for his right foot.  He also noted that his feet remain symptomatic despite arch supports, orthotics, orthopedic shoes, and/or appliances.  The examiner found that the Veteran's functional impairment due to his flatfoot condition was not such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The VA examiner also documented degenerative or traumatic arthritis bilaterally.  The VA examiner diagnosed the Veteran with bilateral pes planus.

The remaining evidence in the claims file, to include treatment records, do not provide contrary results to those obtained at the Veteran's VA compensation examinations.  

Based on the evidence of record, the Board finds that the disability picture associated with the Veteran's service-connected bilateral heel spurs, pes planus, and plantar fasciitis most closely approximates the criteria for his currently assigned 50 percent disability rating under DC 5276.  In this regard, he has consistently and frequently been noted to have pain on manipulation, extreme tenderness of plantar surfaces, marked pronation of the feet, and inward bowing of the Achilles' tendon.   These symptoms closely resemble the criteria describing a pronounced bilateral flatfoot disability under DC 5276.  As indicated previously, a 50 percent rating is the maximum rating under such DC. 

Therefore, the Board has also considered whether higher ratings under Diagnostic Code 5284 are warranted through the application of separate ratings for each foot.  However, while the evidence shows that the severity of his bilateral foot disabilities reaches a pronounced rating under the provisions applicable for bilateral acquired flatfeet, the evidence does not support the conclusion that the Veteran's bilateral heel spurs, pes planus, and plantar fasciitis has resulted in other foot injuries of a "severe" level of impairment in each foot, as would be required to reach a combined disability rating in excess of his now assigned 50 percent rating.  Here, while the July 2011 VA examiner determined that the Veteran's bilateral foot disability would result in severe effects on his chores, shopping, recreation, traveling, and driving, and prevented exercising and sports, there was only a mild or no effect on his other activities of daily living and it was noted that he would be able to perform sedentary work.  Furthermore, the May 2012 VA examiner determined that the Veteran's bilateral foot disability does not impact his ability to work.  Thus, while a pronounced rating for bilateral pes planus is applicable under the specifically enumerated criteria found under DC 5276, the Board finds that his foot disability when considered as a whole under "other foot injuries" would only qualify for a moderately severe disability rating for each foot if DC 5284 were applied. 

In contemplating whether additional separate disability ratings are warranted for his feet under DC 5284, the Board additionally notes that it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Such is not the case with the Veteran's disability.  Here, as the Board has noted, the symptoms associated with the Veteran's service-connected bilateral heel spurs, pes planus, and plantar fasciitis are largely described under the rating criteria described in DC 5276, and these symptoms have been contemplated in the application of that Diagnostic Code.  Thus, any additional separate rating under DC 5284 would result in double compensation for the same symptomatology in violation of anti-pyramiding provisions.  See 38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. § 4.14 (2012); see also Brady, 4 Vet. App. at 206.  

As an additional consideration, the Board also recognizes that DC 5284 does not provide specific criteria for rating a foot disability, but rather provides ratings based on severity of "other foot injuries" (i.e., moderate, moderately severe, and severe).  The Board finds that the evidence of records reveals that the symptoms associated with the Veteran's disability most closely resemble the symptoms described under the rating criteria described in DC 5276, making that diagnostic code all the more appropriate, and further negating the applicability of the rating criteria for "other foot injuries" under DC 5284.  

Therefore, the Board finds that higher or separate disability ratings under Diagnostic Code 5284, to include consideration of rating each foot separately, are not warranted.  Additionally, as noted, in spite of a "pronounced" rating for bilateral acquired flat feet under the specific rating criteria in DC 5276, even if the Board were to find that DC 5284 were the more appropriate Diagnostic Code for rating the Veteran's bilateral foot disability, he has not equally been shown to have a "severe" level of overall impairment of each foot such as to warrant at least a separate 30 percent disability rating for each foot as would be necessary to achieve a higher total disability rating than the current 50 percent rating in place under DC 5276.  He similarly has not been shown to have a loss of use of either of her feet, as would be required for the maximum 40 percent disability rating for either foot under DC 5284.  

The Board has further considered the other diagnostic criteria related to the feet to determine whether any higher or separate ratings would be warranted under any other provision.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is dependent on the facts of a particular case).  

Moreover, as there is no evidence of weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux ridigus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones associated with the Veteran's bilateral heel spurs, pes planus, and plantar fasciitis, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283, respectively, clearly are not for consideration. 

Furthermore, the Board finds that, while the Veteran has a diagnosis of degenerative joint disease in his bilateral feet, a separate rating for arthritis under Diagnostic Code 5003 or 5010 is not applicable in the instant case because there is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a.  

The Board has finally considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DC 5276 does not evaluate the Veteran's foot disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Additionally, the rating criteria under DC 5276 specifically contemplate pain on manipulation and use.

The Board has also considered the Veteran's statements with regard to the severity of his bilateral foot disability and associated symptoms.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing chronic pain or discomfort in his fingers, including the reported cold sensitivity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain, burning, weakness, numbness, and tingling, and the severity of such during his three VA examinations and his February 2011 Board hearing.  He is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted, and the Board has considered the Veteran's reports with respect to pain, burning, weakness, numbness, and tingling in evaluating his assigned rating.  With respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person, which includes whether the Veteran's symptoms result in functional impairment.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight where applicable.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator").

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected bilateral foot disability; however, the Board finds that his symptomatology has been stable throughout each period of the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral heel spurs, pes planus, and plantar fasciitis with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral heel spurs, pes planus, and plantar fasciitis, to include pain, burning, numbness, and tingling; weakness; and problems walking, sitting, and standing, the Board finds that the Veteran's bilateral heel spurs, pes planus, and plantar fasciitis symptomatology is fully addressed by the rating criteria under which his disability is rated.  Specifically, the rating criteria contemplates the difficulty the Veteran has as a result of his symptoms of bilateral foot disabilities.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a claim for TDIU is considered "part and parcel" of an increased rating claim where evidence of unemployability is submitted during the course of an appeal.  As indicated in the Introduction, since the Board remanded the Veteran's claim for a TDIU in September 2011, no further discussion of such is necessary at this time.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 50 percent.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

A rating in excess of 50 percent for the Veteran's bilateral heel spurs, pes planus, and plantar fasciitis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


